378 S.C. 596 (2008)
663 S.E.2d 482
In the Matter of Ivan N. WALTERS, Respondent.
Supreme Court of South Carolina.
June 27, 2008.

ORDER
The Office of Disciplinary Counsel (ODC) has filed a petition asking this Court to place respondent on interim suspension pursuant to Rule 17(b), RLDE, Rule 413, SCACR.[1] Respondent *597 has filed a return in which he consents to being placed on interim suspension.
Pursuant to Rule 17(b), RLDE, respondent's license to practice law in this state is hereby suspended until further order of the Court.
IT IS SO ORDERED.
Costa M. Pleicones, J.
FOR THE COURT
NOTES
[1]  On June 18, 2008, respondent pled guilty in the United States District Court for the District of South Carolina to an information charging misprison of a felony in violation of 18 U.S.C. § 4.